— Mahoney, P. J.
Appeal from a judgment of the County Court of Warren County (Moynihan, J.), rendered October 4, 1988, upon a verdict convicting defendant of the crimes of assault in the second degree and criminal possession of a weapon in the third degree.
As the result of an altercation with a former girlfriend during the early morning hours of August 30, 1987 in the City of Glens Falls, Warren County, defendant was tried and ultimately convicted of assault in the second degree and criminal possession of a weapon in the third degree. He was sentenced as a second felony offender to an indeterminate term of incarceration of 3* to 6 years. On this appeal, defendant claims error in County Court’s charge to the jury. It *781appears from the record, however, that defendant failed to make any objection to or offer any request regarding the charge. Accordingly, any alleged error has not been preserved for our review (see, People v Maille, 136 AD2d 829, 830). Since the charge was in our view sufficiently fair and unbiased, we find no reason to invoke our authority to reverse in the interest of justice.
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur.